                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

J.T. Hand, individually and on behalf of all
others similarly situated,

                      Plaintiff,                     Case No.:

vs.

ARB KC, LLC d/b/a ANGEL’S ROCK
BAR

                      Defendant.

                                   NOTICE OF REMOVAL

       COMES NOW Defendant ARB KC, LLC d/b/a Angel’s Rock Bar (“Rock Bar”), by and

through its counsel, Foland, Wickens, Roper, Hofer & Crawford, P.C., and respectfully requests

that this action be removed from the Circuit Court of Jackson County, Missouri to the United

States District Court for the Western District of Missouri under 28 U.S.C. § 1441(a) on the

grounds of federal question jurisdiction, 28 U.S.C. § 1331.1      In support of this Notice of

Removal, Rock Bar alleges as follows:

                                        BACKGROUND

       1.      On July 30, 2018, plaintiff J.T. Hand (hereinafter, “Plaintiff”) filed his Class

Action Petition for Damages (the “Complaint”), which is included in Exhibit A attached hereto.

Plaintiff filed the Complaint on behalf of himself and a proposed class of similarly situated

persons against Rock Bar in the Circuit Court of Jackson County, Missouri, asserting putative

class claims. This Action is captioned in the State Court as follows: J.T. Hand, individually and

on behalf of others similarly situated v. ARB KC, LLC d/b/a Angel’s Rock Bar, Case No. 1816-

1
       By removing this case, Rock Bar does not waive, but expressly reserves, any and all
       defenses available to it.



            Case 4:19-cv-00108-BCW Document 1 Filed 02/14/19 Page 1 of 5
CV19818 (“Action”). Plaintiff did not serve Shark Bar with a copy of the complaint when he

commenced the Action.

       2.       Plaintiff alleges that Rock Bar is liable to Plaintiff and each putative class

member for statutory and regulatory violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, et seq., and 47 C.F.R. § 64.1200, et seq. (Compl. ¶¶ 12-13, 41-45,

Counts I-IV.)

       3.       Specifically, Plaintiff asserts four causes of actions against Rock Bar: Count I,

Violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii); Count II, Violations of the TCPA, 47

U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d); Count III, Violations of the TCPA, 47 U.S.C. §

227(c) and 47 C.F.R. § 64.1200(c)(2); and Count IV, Violations of the TCPA, 47 U.S.C. §

227(c) and 47 C.F.R. 64.1200(d)(3). (Compl. ¶¶ 68-110.)

       4.       Based on the allegations of the Complaint and for the reasons discussed below,

Rock Bar timely removes this action pursuant to 28 U.S.C. § 1331 (federal question).

                               FEDERAL QUESTION JURISDICTION

       5.       This Action may be removed pursuant to 28 U.S.C. § 1441(a) if it is one “of

which the districts courts have original jurisdiction.”

       6.       This Court has original jurisdiction over Counts I, II, III and IV of Plaintiff’s

Complaint, pursuant to 28 U.S.C. § 1331, because they are causes of action arising under the

laws of the United States, namely the TCPA, 47 U.S.C. § 227, et seq., and its implementing

regulations, 47 C.F.R. § 64.1200, et seq. (Compl. Counts I – IV).

       7.       On January 18, 2012, the United States Supreme Court issued its decision in

Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368 (2012) and found, in a unanimous decision, that

the TCPA’s grant of jurisdiction to state courts does not deprive federal district courts of federal-


                                                  2

            Case 4:19-cv-00108-BCW Document 1 Filed 02/14/19 Page 2 of 5
question jurisdiction over private rights of action with respect to claims arising out of the TCPA.

Id. at 368.

        8.      Accordingly, removal of this Action is proper on the sole basis that, pursuant to

28 U.S.C. § 1331, this Court has federal question jurisdiction over Plaintiff’s claims, and is

timely and properly removed by the filing of this Notice.

                       DEFENDANT HAS SATISFIED THE PROCEDURAL
                             REQUIREMENTS FOR REMOVAL

        9.      Because this Court may exercise original jurisdiction over this Action pursuant to

28 U.S.C. § 1331 (federal question), removal is proper pursuant to 28 U.S.C. § 1441(a).

        10.     The Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because Rock

Bar was served with the Complaint on January 17, 2019, and files this Notice of Removal within

thirty (30) days of service. See Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

344, 347-48 (1999); see also Groh v. JPMorgan Chase Bank, N.A., No. 14-CV-578-W-DGK,

2014 WL 4930649, at *3 (W.D. Mo. Oct. 1, 2014) (“Formal service is required to trigger the

removal statute’s thirty-day time period.”)

        11.     Defendant has not filed a responsive pleading in the Action.

        12.     Venue is proper in this District under 28 U.S.C. § 1446(a) because this District

embraces the place where the removed action is pending.

        13.     In accordance with 28 U.S.C. § 1446(a), all process, pleadings and orders

received by Rock Bar in this Action are annexed to this Notice of Removal as Exhibit A.

        14.     Contemporaneously herewith, Rock Bar has given Plaintiff written notice of the

filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).




                                                 3

             Case 4:19-cv-00108-BCW Document 1 Filed 02/14/19 Page 3 of 5
          15.   Pursuant to the requirements of 28 U.S.C. § 1446(d), Rock Bar files a copy of this

Notice of Removal with the Clerk of the Circuit Court of Jackson County, Missouri. A copy of

that notice is attached hereto as Exhibit B (without exhibits).

          16.   A copy of the Civil Cover Sheet is attached as Exhibit C.

          17.   This Notice of Removal is filed in the District Court of the United States for the

district and division in which the case is pending.

          WHEREFORE, Rock Bar respectfully requests that the Action captioned as Hand v. ARB

KC, LLC d/b/a Angel’s Rock Bar, Case No. 1816-CV19818, pending in the Circuit Court of

Jackson County, Missouri, be removed to this Court, and that this Court exercise its subject

matter jurisdiction over this Action, and for such other relief as the Court may deem just and

proper.

Dated: February 14, 2019
                                              Respectfully submitted,

                                              /s/ Jacqueline M. Sexton
                                              W. James Foland                   #25022
                                              Jacqueline M. Sexton              #53262
                                              Zach T. Bowles                    #75301
                                              Foland, Wickens, Roper, Hofer & Crawford, P.C.
                                              1200 Main Street, Suite 2200
                                              Kansas City, MO 64105
                                              (816) 472-7474
                                              (816) 472-6262 Facsimile
                                              Email: jfoland@fwpclaw.com
                                                      jsexton@fwpclaw.com
                                              Attorneys for Defendant
                                              ARB KC, LLC d/b/a ANGEL’S ROCK BAR
Of Counsel:
Lauri A. Mazzuchetti (pro hac vice to be submitted)
KELLEY DRYE & WARREN LLP
One Jefferson Road
Parsippany, New Jersey 07054
(973) 503-5900
lmazzuchetti@kelleydrye.com
Attorneys for Defendant
ARB KC, LLC d/b/a Angel’s Rock Bar
                                                 4

            Case 4:19-cv-00108-BCW Document 1 Filed 02/14/19 Page 4 of 5
                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on this 14th day of February, 2019, the

foregoing was sent via electronic and First Class mail to counsel for Plaintiff:


William Charles Kenney
Bill Kenney Law Firm LLC
1100 Main Street
Suite 1800
Kansas City, MO 64105
bkenney@billkenneylaw.com
Attorneys for Plaintiffs

                                             /s/ Jacqueline M. Sexton
                                             Attorneys for Defendant
                                             ARB KC, LLC d/b/a ANGEL’S ROCK BAR




                                                 5

          Case 4:19-cv-00108-BCW Document 1 Filed 02/14/19 Page 5 of 5
